Beck, J. 1.
Where by equitable petition the plaintiff sought injunctive relief and a recovery of damages against three defendants, there being no evidence that one of these three had committed or threatened any of the acts against the commission of which the injunction was sought or for which damages were asked, and it appearing from the bill of exceptions that as to the defendant last referred to the court “ordered that she be relieved,”-though no written order to that effect is found in the record, a verdict in the following language: “We, the jury, find in favor of the injunction, and $75.00 damages,” upon which verdict a judgment and decree was taken for injunction and damages against two of the defendants but not against the third who was thus relieved, the verdict should be treated as one against the two defendants named in the judgment. So considered, the verdict was not unauthorized by the evidence.
2. A ground of a motion for a new trial complaining of the admission of testimony can not avail the movant in this court, unless it shows that-the evidence was objected to in the lower court, and upon what ground the objection was based. Consequently, where a ground of the motion merely shows that when the plaintiff, who was a witness in his own behalf, was testifying, the movant’s counsel stated to the court that he objected “to any evidence or to sayings of the late [R.], unless these remarks were made in the presence of the defendants or either of them,” it presents no question for determination by this court.

Judgment affirmed.


All the Justices concur.